Title: To James Madison from George Graham, 26 September 1815
From: Graham, George
To: Madison, James


                    
                        Dear Sir,
                        Department of War, Sept. 26th. 1815.
                    
                    My brother arrived here last evening, and I have the honor now to forward a treaty signed at Spring Wells, on the eighth of this month, by the Commissioners, and the Chiefs of all the tribes of Indians with which they were authorised to treat, and which you will find entirely satisfactory. I have the honor to be, with great respect, Your most obed. servt.
                    
                        
                            Geo: Graham
                        
                    
                 